Citation Nr: 1628851	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative disc disease.

2.  Entitlement to service connection for left hip replacement residuals.

3.  Entitlement to service connection for right hip replacement residuals.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee degenerative joint disease.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral flat feet.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pneumonia.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a videoconference hearing in April 2016; however, the record shows the Veteran cancelled his request for a hearing in correspondence received from his representative in April 2016.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

In June 2016, VA received notice that the Veteran passed away on May 10, 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these appeals at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeals are dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


